ORDER ON MANDATE
Before CHARLES CARROLL, C. J., and PEARSON and HENDRY, JJ.
PER CURIAM.
Whereas, the judgment of this court was entered on the 28th day of June, 1966 (188 So.2d 380) affirming the judgment of the Circuit Court in and for Dade County, Florida, in the above styled cause; and,
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of the United States, by its opinion and judgment filed April 22, 1968 (390 U.S. 717, 88 S.Ct. 1402, 20 L.Ed.2d 249) and mandate dated May 17, 1968, now lodged in this court, vacated this court’s judgment and remanded the case to this court for further consideration citing Retail Clerk’s International Ass’n., etc. v. Schermerhorn, 375 U.S. 96, 84 S.Ct. 219, 11 L.Ed.2d 179 (1963); Local No. 438 Const. and General Laborers’, etc. v. Curry, 371 U.S. 542, 83 S.Ct. 531, 9 L.Ed.2d 514 (1963).
Now, therefore, having considered the above cases as directed by the Supreme Court of the United States it is ordered that the judgment of this court filed on the 28th day of June, 1966, is vacated, and the judgment of the Circuit Court appealed from in this cause is reversed with directions to enter an order consistent with the holding herein of the Supreme Court of the United States; costs allowed shall be taxed in the Circuit Court (Rule 3.16 (b) Florida Appellate Rules, 32 F.S.A.).